Exhibit 10.7 EAGLE MATERIALS INC. AMENDED AND RESTATED INCENTIVE PLAN RESTRICTED STOCK AGREEMENT Eagle Materials Inc., a Delaware corporation (the "Company"), and (the "Grantee") hereby enter into this Restricted Stock Award Agreement (the "Agreement") in order to set forth the terms and conditions of the Company’s award (the "Award") to the Grantee of certain shares of Common Stock of the Company granted to the Grantee on June 10, 2015 (the "Award Date"). 1.Award.The Company hereby awards to the Grantee shares of Common Stock of the Company (the "Shares"). 2.Relationship to the Plan.The Award shall be subject to the terms and conditions of the Eagle Materials Inc. Amended and Restated Incentive Plan (the “Plan”), this Agreement and such administrative interpretations of the Plan, if any, as may be in effect on the date of this Agreement.Except as defined herein, capitalized terms shall have the meanings ascribed to them under the Plan.For purposes of this Agreement: (a) “Disability” shall be determined by the Committee. (b) “Return on Equity” for any fiscal year shall mean:(i) the Net Earnings of the Company (net of any discontinued operations) for such fiscal year; divided by (ii) the Company’s Average Stockholders’ Equity for such fiscal year. (c) “Average Stockholders’ Equity” for any period shall mean:(i) the Company’s Total Stockholders’ Equity as of the beginning of such period plus the Company’s Total Stockholders’ Equity at the end of such period; divided by (ii) 2. (d) “Retirement” shall mean a retirement approved by the Board. (e) “Service Vesting Date” means the first, second, third or fourth anniversary of the end of the Performance Period, as applicable. (f) “Performance Period” shall mean the period commencing on April 1, 2015 and ending on March 31, 2016. 3.Vesting. (a) Vesting Criteria.The Grantee’s interest in the Shares shall vest in accordance with the vesting schedule set forth below in this Section 3(a) (each such vesting date, a “Vesting Date”) only if the Return on Equity for the fiscal year ending March 31, 2016 is at least 12.5% (the “Performance Criteria”); provided, that the percentage of the Shares that will be earned shall be based on the following:
